Citation Nr: 0617886	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.D.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971 and from October 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above claim.

In March 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  The Board remanded the case in June 2005 for further 
development.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In January 2003 and August 2005, the RO sent the veteran 
letters regarding the VA's general duty to notify and assist 
the veteran pertaining to service connection claim and 
requested information pertaining to a description of the 
stressor or stressor events which he believes led to his 
PTSD.  The veteran was informed that the stressor must be 
verified and advised that he was responsible for providing 
sufficient information to facilitate verification of the 
stressor.  The Board concludes that the RO letters sent in 
January 2003 and August 2005 adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim for service connection for PTSD, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
adequate VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision on claim for VA benefits.  
This was accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  He 
submitted numerous statements in support of his claim.  As 
such, the record is sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the severity of the condition or the effective date 
for the disability.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  



II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997). 

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen, 
supra.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the veteran did not engage in combat with the 
enemy(as in this case), then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Cohen, supra.

When there is a current diagnosis of PTSD (as in this case), 
the sufficiency of the claimed in-service stressor is 
presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

The veteran's service medical and personnel records do not 
mention any complaints or treatment of a psychiatric disorder 
- including PTSD, or participation at the site of a 
helicopter crash.

VA clinical records note that the veteran has been diagnosed 
with PTSD.  The veteran provided the following stressors: 
seeing a decomposed body in a crashed helicopter in service, 
the accidental death of his sister by his mother who was 
attempting to stop an individual from stabbing his sister, 
and the murder of his brother during a robbery by a gang 
which included his nephew.  

In December 2002, the veteran requested service connection 
for PTSD.  Initially, the veteran reported that his inservice 
stressor involved seeing a decomposed body in a crashed 
helicopter around January 1973.  It was noted that the 
veteran was not on active duty in 1973.  The Board remanded 
the case to provide the veteran an opportunity to submit 
enough information about the putative helicopter incident to 
enable verification of it.  On a PTSD questionnaire received 
in August 2005, the veteran stated that the helicopter 
accident occurred around August 1, 1976, at Fort Campbell, 
Kentucky, while he was serving with the 507th Transportation 
Company. 

The Board has found nothing in the record that shows that the 
veteran witnessed such an incident.  The veteran was sent no 
less than two letters and asked to provide specific 
information (e.g., names, dates and locations) regarding this 
incident and did not provide enough information to enable the 
RO to corroborate it.  See Pentecost, supra.  Bare in mind 
that the Court has held that asking him to provide this level 
of detail and information does not present an impossible or 
onerous task.  See Wood, 1 Vet. App. at 193.  So as there is 
no independent verification that he experienced a stressor in 
service, as alleged, to support the diagnoses of PTSD that 
have been made, his claim must be denied.

For these reasons, the preponderance of the evidence is 
against the claim, so the 


benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


